Name: 2008/326/EC: Commission Decision of 11 April 2008 adjusting the weightings applicable from 1 February 2007 , 1 March 2007 , 1 April 2007 , 1 May 2007 and 1 June 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration;  cooperation policy
 Date Published: 2008-04-24

 24.4.2008 EN Official Journal of the European Union L 112/26 COMMISSION DECISION of 11 April 2008 adjusting the weightings applicable from 1 February 2007, 1 March 2007, 1 April 2007, 1 May 2007 and 1 June 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries (2008/326/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2006 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EC) No 453/2007 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2007, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 February, 1 March, 1 April, 1 May and 1 June 2007 the weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries, payable in the currency of the country of employment, shall be those set out in the Annex hereto. The exchange rates for the calculation of such remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and shall correspond to the date referred to in the first paragraph. Done at Brussels, 11 April 2008. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 337/2007 (OJ L 90, 30.3.2007, p. 1). (2) OJ L 109, 26.4.2007, p. 22. ANNEX Place of employment Weighting February 2007 Angola 117,3 Barbados 127,5 Bulgaria 80,4 Cape Verde 82,3 South Korea 117,3 Costa Rica 70,8 Guinea (Conakry) 57,7 Haiti 114,8 Lebanon 92,3 Nepal 78,8 Uganda 65,1 Paraguay 78,8 Democratic Republic of the Congo (Kinshasa) 137,6 Sierra Leone 76,6 Sudan 61,6 Syria 70,6 Place of employment Weighting March 2007 Argentina 53,5 Cameroon 103,5 CÃ ´te dIvoire 98,7 Guyana 61,3 India 47,6 Jordan 75,9 Kazakhstan (Almaty) 121,6 Kyrgyzstan 84,3 Madagascar 84,7 Uganda 69,4 Sri Lanka 53,2 Venezuela 64,1 Place of employment Weighting April 2007 Angola 121,8 Botswana 58,1 Guinea (Conakry) 49,2 Mali 86,3 Sudan 55,1 Tajikistan 66,5 Zambia 56,3 Place of employment Weighting May 2007 Argentina 54,9 Costa Rica 70,8 Ethiopia 87,1 Ghana 69,2 Indonesia (Jakarta) 79,5 Democratic Republic of the Congo (Kinshasa) 131,6 Trinidad and Tobago 68,6 Turkey 85,9 Yemen 76,0 Place of employment Weighting June 2007 Canada 92,7 El Salvador 76,6 United States (New York) 103,1 Guatemala 79,0 Malawi 73,1 Moldova 58,5 Nicaragua 57,3 Rwanda 90,9 Tanzania 61,7